Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse the invention of Group I, drawn to an aqueous solution composition comprising an engineered dimeric protein wherein each monomer comprising at least one human serpin polypeptide fused to an Fc domain, in the reply filed on 09/12/2022 is acknowledged. Applicant further elects without traverse an aqueous solution composition comprising the buffers TRIS or phosphate or a combination thereof; the uncharged tonicity modifiers sucrose or trehalose or a combination thereof; the neutral amino acids methionine or proline or a combination thereof; the non-ionic surfactants/preservative polypropylene glycol (poloxamer); the human serpin polypeptide of SEQ ID NO: 2, and the IgG4 Fc domain of SEQ ID NO: 40. 
As stated on the Requirement for Restriction/Election, Applicant was required to select a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted. Given that Applicant has elected TRIS or phosphate or combination thereof as the buffer species, sucrose or trehalose or a combination thereof as the tonicity modifier species, and methionine or proline or a combination thereof as the neutral amino acid species, Applicant has indicated that each group (buffer, tonicity modifier, neutral amino acid) comprises patentably indistinct species (e.g. sucrose = trehalose = combination of sucrose and trehalose). 
Claims 7, 10, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/12/2022. 
Claims 1-6, 8-9, and 11-19 are examined on the merits in the present Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-9, 11-13, and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (MPEP 2163).  
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.
The specification teaches that engineered proteins comprising an Fc domain are widely sed in therapy; however, when formulated as aqueous solutions, proteins can be susceptible to degradation and consequent loss of biological activity while stored. To this end, Applicant developed aqueous solution compositions that increase the stability of engineered proteins that comprise an Fc domain, including dimeric alpha-1 antitrypsin Fc fusion proteins, wherein the solution comprises one or more buffers, an uncharged tonicity modifier, and a neutral amino acid (see Background and Summary of Invention). For example, one of the aqueous solution formulations comprised the buffer TRIS, the uncharged tonicity modifier trehalose, the neutral amino acid proline, and the non-ionic surfactant polysorbate 20 (see Example 1, Para. 0249); however, as presently written, the claims fail to disclose any structural features for the broad genus of compounds that act as “uncharged tonicity modifiers” within the scope of the claimed invention. 
The term “tonicity modifier” is not defined within the scope of the claimed invention refers to a functional property rather than to a structure.  While Applicant has provided examples of uncharged tonicity modifiers including those recited in claims 13 and 14, such disclosure does not adequately represent the structural diversity of the claimed genus of structures that can act as “tonicity modifiers” in the claimed aqueous solution composition. 
Therefore, the claimed genus of uncharged tonicity modifiers lacks adequate written description because there does not appear to be any structural features provided for compounds that can act as uncharged tonicity modifiers in the claimed aqueous solution compositions. Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in possession of the full breadth of the claimed genus of aqueous solution compositions comprising one or more tonicity modifiers at the time the instant application was filed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 8-9, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dinarello et al (WO2013106589A1), hereinafter Dinarello, in view of Jezek et al (US20200023062A1) hereinafter Jezek. 
Dinarello teaches human alpha-l antitrypsin (AAT) Fc fusion proteins to treat a variety of diseases/disorders in a subject such as graft-versus host disease (GVHD), diabetes, emphysema, bacterial or viral infections, ischemia-reperfusion injury, radiation-induced injury, wherein the Fc-AAT fusion proteins are dimeric and linked via disulfide bonds and the Fc region is from IgG4 (see entire document, in particular, Abstract, Background, Claims, Para. 0047, and Para. 0059). Further disclosed are aqueous compositions that can comprise an effective amount of the therapeutic AAT-Fc fusion proteins (Para.0114). 
Dinarello does not teach that aqueous compositions comprising the dimeric human AAT-Fc fusion protein is prepared in an aqueous formulation comprising one or more buffers having at least one ionizable group, a neutral amino acid, and an uncharged tonicity at the concentrations, pH, and pKa values recited in the instant claims.
However, Jezek teaches that when formulated as aqueous solutions, antibody proteins are susceptible to structural degradation during storage, which can impact the biological activity, toxicity or immunogenicity of the antibody protein. Thus, Jezek provides an aqueous solution comprising an antibody protein and a stabilizing amount of arginine, methionine, a C3 polyol, and optionally one or more additives/excipients (see entire document, in particular, Abstract, Background of Invention on Para. 0001, Claims, Summary of Invention, and Detailed Description on Para. 0009 and 00010). The antibody protein can be a fusion protein comprising an active protein domain fused to one or more immunoglobulin fragments, such as Fc domains. Such fusion proteins include dimeric proteins having monomeric units comprising an active protein domain, such as a soluble receptor or a receptor extracellular ligand binding domain, which is fused to an immunoglobulin Fc domain. Two Fc domains can associate via disulfide bonds to form the dimeric protein (Para. 0017 and 0022).  The antibody protein is suitably present at a concentration of about 1 mg/mL to about 300 mg/mL (Para. 0023). In some embodiments, the aqueous solution further comprises a phosphate or TRIS buffer present at a concentration of about 0.5 mM to about 50 mM, a non-ionic surfactant such as poloxamer 188 present at a concentration of about 10 μg/mL to about 2000 μg/mL, and an uncharged tonicity modifier such as sucrose or trehalose present at a concentration of about 50 mM to about 1000 mM (Para. 0028, 0030, 0031, 0033, and 0035). Additionally, the aqueous solution can include a preservative such as phenol, m-cresol, chlorocresol, benzyl alcohol, propylparaben, methylparaben, benzalkonium chloride and benzethonium chloride (Para. 0036). Typically, the pH of the aqueous solution of is between about pH 4.0 - 8.0 and pKa between 1 to 3 pH units (Para. 0026 and 0029). Lastly, the preferred osmolarity of the aqueous solution is in the range of about 200 - 500 mOsm/L (Para. 0032). 
It would have been obvious to one of ordinary skill in the art to prepare aqueous compositions comprising human AAT-Fc dimeric fusion proteins of Dinarello using the aqueous formulations disclosed by Jezek. One of ordinary skill in the art would have been motivated to do so since the aqueous formulations disclosed by Jezek can minimize the degradation of therapeutic proteins during storage and thus reduce any negative impact on the biological activity, toxicity or immunogenicity of the antibody protein. It should be further noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum pH, pKa, and ionic strength to effectively provide stable therapeutic protein solutions according to the different embodiments of the instantly claimed invention. Of note, the combination of TRIS and phosphate buffers as well as the uncharged tonicity modifiers sucrose and trehalose is obvious since Applicant has essentially indicated that each member in the groups of species are patentably indistinct. Therefore, one would expect that the stabilizing aqueous formulations of Jezek can be used to effectively prepare aqueous solutions comprising human AAT-Fc dimeric fusion proteins of Dinarello such that they are suitable for treatment of a disease/disorder in a subject. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dinarello in view of Jezek, as applied to claims 1-3, 5, 8-9, and 11-19, and further in view of Eckelman et al (WO2016069574), hereinafter Eckelman. 
The teachings of Dinarello in view of Jezek have been discussed above and differ from the instantly claimed inventions in that it is not taught that the human alpha-1 antitrypsin polypeptide has the amino acid sequence of SEQ ID NO: 2 per the instant claims.  
However, Eckelman teaches fusion proteins comprising human serpin polypeptide alpha-1 antitrypsin (AAT) fused to a modified IgG4 Fc region, wherein the AAT polypeptide can have the amino acid sequence of SEQ ID NO: 34, corresponding to SEQ ID NO: 2 of the instant claims (see entire document, in particular, Abstract, Summary of Invention, Claims, Para. 0008, 00020, 00066, and 00181). The AAT polypeptide of SEQ ID NO: 2 comprises Met351Glu/Met358Lue mutations. The Met mutations prevent oxidation and subsequent inactivation of the inhibitory activity of the AAT-Fc fusion proteins (Para. 00014). 
It would have been obvious to one of ordinary skill in the art to substitute the AAT polypeptide of the dimeric AAT-Fc fusion proteins present in the aqueous solution disclosed by the Dinarello in view of Jezek with the AAT polypeptide of SEQ ID NO: 34 disclosed by Eckelman. One of ordinary skill in the art would have been motivated to do so since the AAT-Fc fusion proteins disclosed by Eckelman comprising an AAT polypeptide of SEQ ID NO: 34 (M351E/M358L) are resistant to oxidation and subsequent inactivation of the inhibitory activity of the AAT-Fc fusion proteins. Therefore, artisans would expect that a dimeric AAT-Fc fusion protein comprising the AAT polypeptide of SEQ ID NO: 34 and a IgG4 Fc region can be used to effectively treat a disease or disorder in a subject. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dinarello in view of Jezek, as applied to claims 1-3, 5, 8-9, and 11-19, and further in view of Newman et al (Newman, Roland, et al. "Modification of the Fc region of a primatized IgG antibody to human CD4 retains its ability to modulate CD4 receptors but does not deplete CD4+ T cells in chimpanzees." Clinical Immunology 98.2 (2001): 164-174), hereinafter Newman, and Skolaut et al (US20190016828A1). 
The teachings of Dinarello in view of Jezek have been discussed above and differ from the instantly claimed invention in that it is not taught that the dimeric AAT-Fc fusion proteins comprise an IgG4 Fc domain of SEQ ID NO: 40 having the Fc mutations S228P, L235E, M252Y, and M428L. 
However, Newman teaches that the L235E mutation in the CH2 domain and the S228P mutation in the hinge region of a therapeutic IgG4 antibody removes residual Fcγ receptor binding activity and stabilizes the disulfides in the hinge region, respectively. Thus, IgG4 comprising the L235E and S228P mutations exhibited reduced CDC and ADCC activity as well as extended half-life (see entire document, in particular, Abstract and Discussion). 
Skolaut further teaches that neonatal Fc receptor (FcRn) functions to salvage IgG from the lysosomal degradation pathway, resulting in reduced clearance and increased half-life in vivo (see entire document, in particular, Para. 0024). Several amino acid mutations in an Fc region are known to influence FcRn binding and thus half-life in blood circulation, including M252Y and M428L, which individually enhance binding to FcRn (see table under Para. 0302). 
It would have been obvious to one of ordinary skill in the art to introduce S228P, L235E, M252Y, and M428L substitutions into the IgG4 Fc domain of the dimeric AAT-Fc fusion proteins disclosed by Dinarello.  One of ordinary skill in the art would have been motivated to do so in order to reduce FcγR-mediated cytotoxic effector functions such as CDC and ADCC activities, stabilizing the disulfides in the hinge region, and increasing FcRn binding and thus half-life of the AAT-Fc fusion proteins. Of note, SEQ ID NO: 40 is an IgG4 Fc region of SEQ ID NO: 27 comprising the mutations S228P, L235E, M252Y, and M428L (corresponding to residues 10, 17, 34, and 210 of SEQ ID NO: 27) (see Para. 20 of instant specification); and artisans would have been further motivated to make the Fc mutations in an unmodified human IgG having the Uniprot ID of P01861, which comprises the amino acid sequence of SEQ ID NO: 27.  Therefore, one would expect that the heavy chain substitutions S228P, L235E, M252Y, and M428L substitutions in an IgG4 Fc region to increase the safety and therapeutic efficacy of the dimeric-AAT Fc fusion proteins disclosed by Dinarello in the treatment of a disease or disorder in a subject. 

Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 8-9, and 11- 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 7-9, 11-12, 14, 16, 18-19, 21, 25-26, 33, 35, 37, 41, and 51-53 of copending Application No. 16487999 in view of Dinarello et al (WO2013106589A1), hereinafter Dinarello.  
This is a provisional nonstatutory double patenting rejection.
	The co-pending claims recite an aqueous solution comprising an antibody protein and a stabilizing mixture of arginine, methionine, and a C3 polyol at a concentration of 100 mM to 400 mM, wherein the C3 polyol is 1,2 propanediol, glycerol, or a combination thereof (co-pending claims 1 and 4). The antibody protein is a fusion protein comprising an active protein domain fused to one or more immunoglobulin Fc fragments (co-pending claims 9 and 14) and is present at a concentration of 10 to 300 mg/mL (co-pending claim 18).  The aqueous solution further comprises a phosphate or TRIS buffer (co-pending claim 21), a non-ionic surfactant such as polypropylene glycol (poloxamer) (co-pending claims 25 and 26), an uncharged tonicity modifier such as sucrose or trehaolse present at a concentration of 50 mM to 1000 mM (co-pending claim 33), and a preservative such as phenol, m-creso, chloroscresol, benzyl alcohol, propylparaben, methylparaben, benzalkonium chloride, or benzethonium chloride (co-pending claim 37). Lastly, the pH of the solution is between pH 5.0 and 7.0 (co-pending claim 53). Of note, the combination of the TRIS and phosphate buffers and uncharged tonicity modifiers sucrose and trehalose is obvious since Applicant has effectively indicated that each member in the groups of species is patentably indistinct.
	The co-pending claims do not recite that the Fc fusion protein is a dimeric human-AAT Fc fusion protein wherein the Fc region is from IgG4. 
However, Dinarello teaches human alpha-l antitrypsin (AAT) Fc fusion proteins to treat a variety of diseases/disorders in a subject such as graft-versus host disease (GVHD), diabetes, emphysema, bacterial or viral infections, ischemia-reperfusion injury, radiation-induced injury, wherein the Fc-AAT fusion proteins are dimeric and linked via disulfide bonds and the Fc region is from IgG4 (see entire document, in particular, Abstract, Background, Claims, Para. 0047, and Para. 0059).
It would have been obvious to one of ordinary skill in the art to substitute the Fc fusion protein present in the aqueous solution of the co-pending claims with the dimeric human AAT-Fc fusion protein disclosed by Dinarello. One of ordinary skill in the art would have been motivated to do so to in order to provide a stabilizing aqueous solution for the dimeric AAT-Fc fusion proteins such that they are suitable for administration to treat a disease or disorder such as diabetes, emphysema, or a bacterial/viral infection in a subject. While the co-pending application does not recite specific pKa values, ionic strengths, and concentrations of the components of the formulation, the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum pH and pKa values, ionic strength, and concentrations of the components of the formulation to arrive at the instantly claimed invention. It also would have been obvious for artisans to combine limitations recited in the co-pending claims to arrive at the different embodiments of the instantly claimed invention since all of the limitations are useful for the same purpose. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Therefore, one would expect that the dimeric AAT-Fc fusion protein disclosed by Dinareallo can be prepared in the aqueous solutions of the co-pending claims to more effectively treat a disease or disorder in a subject.  

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 7-9, 11-12, 14, 16, 18-19, 21, 25-26, 33, 35, 37, 41, and 51-53 of copending Application No. 16487999 in view of Dinarello, as applied to claims 1-3, 5, 8-9, and 11- 19  above, and further in view of Eckelman et al (WO2016069574), hereinafter Eckelman. 
The teachings of co-pending claims in view of Dinarello have been discussed above and differ from the instantly claimed inventions in that it is not taught that the human alpha-1 antitrypsin polypeptide has the amino acid sequence of SEQ ID NO: 2.  
However, Eckelman teaches fusion proteins comprising human serpin polypeptide alpha-1 antitrypsin (AAT) fused to a modified IgG4 Fc region, wherein the AAT polypeptide can have the amino acid sequence of SEQ ID NO: 34, corresponding to SEQ ID NO: 2 of the instant claims (see entire document, in particular, Abstract, Summary of Invention, Claims, Para. 0008, 00020, 00066, and 00181). The AAT polypeptide of SEQ ID NO: 2 comprises Met351Glu/Met358Lue mutations. The Met mutations prevent oxidation and subsequent inactivation of the inhibitory activity of the AAT-Fc fusion proteins (Para. 00014). 
It would have been obvious to one of ordinary skill in the art to substitute the AAT polypeptide of the dimeric AAT-Fc fusion proteins in the aqueous solution disclosed by the co-pending claims in view of Dinarello with the AAT polypeptide of SEQ ID NO: 34 disclosed by Eckelman. One of ordinary skill in the art would have been motivated to do so since the AAT-Fc fusion proteins disclosed by Eckelman comprising an AAT polypeptide of SEQ ID NO: 34 (M351E/M358L) are resistant to oxidation and subsequent inactivation of the inhibitory activity of the AAT-Fc fusion proteins. Therefore, artisans would expect that a dimeric AAT-Fc fusion protein comprising the AAT polypeptide of SEQ ID NO: 34 and an IgG4 Fc region can be used to effectively treat a disease or disorder in a subject. 

Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 7-9, 11-12, 14, 16, 18-19, 21, 25-26, 33, 35, 37, 41, and 51-53 of copending Application No. 16487999 in view of Dinarello, as applied to claims 1-3, 5, 8-9, and 11- 19  above,, and further in view of Newman et al (Newman, Roland, et al. "Modification of the Fc region of a primatized IgG antibody to human CD4 retains its ability to modulate CD4 receptors but does not deplete CD4+ T cells in chimpanzees." Clinical Immunology 98.2 (2001): 164-174), hereinafter Newman, and Skolaut et al (US20190016828A1). 
The teachings of the co-pending claims in view of Dinarello have been discussed above and differ from the instantly claimed invention in that it is not taught that the dimeric AAT-Fc fusion proteins comprise an IgG4 Fc domain of SEQ ID NO: 40 having the Fc mutations S228P, L235E, M252Y, and M428L. 
However, Newman teaches that the L235E mutation in the CH2 domain and the S228P mutation in the hinge region of a therapeutic IgG4 antibody removes residual Fcγ receptor binding activity and stabilizes the disulfides in the hinge region, respectively. Thus, IgG4 comprising the L235E and S228P mutations exhibited reduced CDC and ADCC activity as well as extended half-life (see entire document, in particular, Abstract and Discussion). 
Skolaut further teaches that neonatal Fc receptor (FcRn) functions to salvage IgG from the lysosomal degradation pathway, resulting in reduced clearance and increased half-life in vivo (see entire document, in particular, Para. 0024). Several amino acid mutations in an Fc region are known to influence FcRn binding and thus half-life in blood circulation, including M252Y and M428L, which individually enhance binding to FcRn (see table under Para. 0302). 
It would have been obvious to one of ordinary skill in the art to introduce S228P, L235E, M252Y, and M428L substitutions into the IgG4 Fc domain of the dimeric AAT-Fc fusion proteins disclosed by the co-pending claims in view of Dinarello.  One of ordinary skill in the art would have been motivated to do so in order to reduce FcγR-mediated cytotoxic effector functions such as CDC and ADCC activities, stabilizing the disulfides in the hinge region, and increasing FcRn binding and thus half-life of the AAT-Fc fusion proteins. Of note, SEQ ID NO: 40 is an IgG4 Fc region of SEQ ID NO: 27 comprising the mutations S228P, L235E, M252Y, and M428L (corresponding to residues 10, 17, 34, and 210 of SEQ ID NO: 27) (see Para. 20 of instant specification); and artisans would have been further motivated to make the Fc mutations in an unmodified human IgG having the Uniprot ID of P01861, which comprises the amino acid sequence of SEQ ID NO: 27.  Therefore, one would expect that the heavy chain substitutions S228P, L235E, M252Y, and M428L substitutions in an IgG4 Fc region to increase the safety and therapeutic efficacy of the dimeric-AAT Fc fusion proteins disclosed by the co-pending claims in view of Dinarello in the treatment of a disease or disorder in a subject.

Claims 1-3, 5, 8-9, and 11- 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-30, and 34 of copending Application No. 17634120 in view of Dinarello et al (WO2013106589A1), hereinafter Dinarello. 
This is a provisional nonstatutory double patenting rejection.
The co-pending claims recites an aqueous solution composition of pH in the range of 4.0 to 8.5 comprising an engineered Fc fusion protein, optionally one or more buffers having at least one ionizable group with a pKa in the range of 3.0 to 9.5 and which pKa is within 1 to 2 pH units of the pH of the composition; optionally one or more neutral amino acids, and an uncharged tonicity modifier, wherein the buffers are present in the composition at a total concentration of 0 or 0.1 to 5 mM, and wherein the total ionic strength of the composition excluding the contribution of the engineered Fc fusion protein is less than 20 mM (co-pending claims 1-4 and 6). The one or more buffers can include TRIS, phosphate, or a combination thereof (co-pending claim 7), the uncharged tonicity modifier is sucrose or trehaolose present at a concentration of 50 – 1000 mM (co-pending claims 10 and 11), and the one or more neutral amino acids is methionine or proline or a combination thereof (co-pending claims 12-14). The aqueous solution composition further comprises a non-ionic surfactant such as polypropylene glycol (poloxamer) (co-pending claim 27) and a preservative such as phenol, m-cresol, chlorocresol, benzyl alcohol, propyl paraben, or methyl paraben (co-pending claim 30). The engineered Fc protein is a fusion of an Fc domain and a heterologous polypeptide such as an enzyme (co-pending claims 19-20) and is present in the aqueous solution at a concentration of 1 to 400 mg/mL (co-pending claim 25). Of note, the combination of the uncharged tonicity modifiers sucrose and trehalose is obvious since Applicant has effectively indicated that each member in this group of species is patentably indistinct.
The co-pending claims do not recite that the Fc fusion protein is a dimeric human-AAT Fc fusion protein wherein the Fc region is from IgG4. 
However, Dinarello teaches human alpha-l antitrypsin (AAT) Fc fusion proteins to treat a variety of diseases/disorders in a subject such as graft-versus host disease (GVHD), diabetes, emphysema, bacterial or viral infections, ischemia-reperfusion injury, radiation-induced injury, wherein the Fc-AAT fusion proteins are dimeric and linked via disulfide bonds and the Fc region is from IgG4 (see entire document, in particular, Abstract, Background, Claims, Para. 0047, and Para. 0059).
It would have been obvious to one of ordinary skill in the art to substitute the Fc fusion protein present in the aqueous solution of the co-pending claims with the dimeric human AAT-Fc fusion protein disclosed by Dinarello. One of ordinary skill in the art would have been motivated to do so to in order to provide a stabilizing aqueous solution for the dimeric AAT-Fc fusion proteins such that they are suitable for administration to treat a disease or disorder such as diabetes, emphysema, or a bacterial/viral infection in a subject. While the co-pending application does not recite specific pKa values, ionic strengths, and concentrations of the components of the formulation, the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum pH and pKa values, ionic strength, and concentrations of the components of the formulation to arrive at the instantly claimed invention. It also would have been obvious for artisans to combine limitations recited in the co-pending claims to arrive at the different embodiments of the instantly claimed invention since all of the limitations are useful for the same purpose. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Therefore, one would expect that the dimeric AAT-Fc fusion protein disclosed by Dinarello can be prepared in the aqueous solutions of the co-pending claims to more effectively treat a disease or disorder in a subject.  

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-30, and 34 of copending Application No. 17634120 in view of Dinarello, as applied to claims 1-3, 5, 8-9, and 11- 19 above, and further in view of Eckelman et al (WO2016069574), hereinafter Eckelman. 
The teachings of co-pending claims in view of Dinarello have been discussed above and differ from the instantly claimed inventions in that it is not taught that the human alpha-1 antitrypsin polypeptide has the amino acid sequence of SEQ ID NO: 2 per the instant claims.  
However, Eckelman teaches fusion proteins comprising human serpin polypeptide alpha-1 antitrypsin (AAT) fused to a modified IgG4 Fc region, wherein the AAT polypeptide can have the amino acid sequence of SEQ ID NO: 34, corresponding to SEQ ID NO: 2 of the instant claims (see entire document, in particular, Abstract, Summary of Invention, Claims, Para. 0008, 00020, 00066, and 00181). The AAT polypeptide of SEQ ID NO: 2 comprises Met351Glu/Met358Lue mutations. The Met mutations prevent oxidation and subsequent inactivation of the inhibitory activity of the AAT-Fc fusion proteins (Para. 00014). 
It would have been obvious to one of ordinary skill in the art to substitute the AAT polypeptide of the dimeric AAT-Fc fusion proteins in the aqueous solution disclosed by the co-pending claims in view of Dinarello with the AAT polypeptide of SEQ ID NO: 34 disclosed by Eckelman. One of ordinary skill in the art would have been motivated to do so since the AAT-Fc fusion proteins disclosed by Eckelman comprising an AAT polypeptide of SEQ ID NO: 34 (M351E/M358L) are resistant to oxidation and subsequent inactivation of the inhibitory activity of the AAT-Fc fusion proteins. Therefore, artisans would expect that a dimeric AAT-Fc fusion protein comprising the AAT polypeptide of SEQ ID NO: 34 and an IgG4 Fc region can be used to effectively treat a disease or disorder in a subject.

Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-30, and 34 of copending Application No. 17634120 in view of Dinarello, as applied to claims 1-3, 5, 8-9, and 11- 19  above, and further in view of Newman et al (Newman, Roland, et al. "Modification of the Fc region of a primatized IgG antibody to human CD4 retains its ability to modulate CD4 receptors but does not deplete CD4+ T cells in chimpanzees." Clinical Immunology 98.2 (2001): 164-174), hereinafter Newman, and Skolaut et al (US20190016828A1). 
The teachings of the co-pending claims in view of Dinarello have been discussed above and differ from the instantly claimed invention in that it is not taught that the dimeric AAT-Fc fusion proteins comprise an IgG4 Fc domain of SEQ ID NO: 40 having the Fc mutations S228P, L235E, M252Y, and M428L. 
However, Newman teaches that the L235E mutation in the CH2 domain and the S228P mutation in the hinge region of a therapeutic IgG4 antibody removes residual Fcγ receptor binding activity and stabilizes the disulfides in the hinge region, respectively. Thus, IgG4 comprising the L235E and S228P mutations exhibited reduced CDC and ADCC activity as well as extended half-life (see entire document, in particular, Abstract and Discussion). 
Skolaut further teaches that neonatal Fc receptor (FcRn) functions to salvage IgG from the lysosomal degradation pathway, resulting in reduced clearance and increased half-life in vivo (see entire document, in particular, Para. 0024). Several amino acid mutations in an Fc region are known to influence FcRn binding and thus half-life in blood circulation, including M252Y and M428L, which individually enhance binding to FcRn (see table under Para. 0302). 
It would have been obvious to one of ordinary skill in the art to introduce S228P, L235E, M252Y, and M428L substitutions into the IgG4 Fc domain of the dimeric AAT-Fc fusion proteins disclosed by the co-pending claims in view of Dinarello.  One of ordinary skill in the art would have been motivated to do so in order to reduce FcγR-mediated cytotoxic effector functions such as CDC and ADCC activities, stabilizing the disulfides in the hinge region, and increasing FcRn binding and thus half-life of the AAT-Fc fusion proteins. Of note, SEQ ID NO: 40 is an IgG4 Fc region of SEQ ID NO: 27 comprising the mutations S228P, L235E, M252Y, and M428L (corresponding to residues 10, 17, 34, and 210 of SEQ ID NO: 27) (see Para. 20 of instant specification); and artisans would have been further motivated to make the Fc mutations in an unmodified human IgG having the Uniprot ID of P01861, which comprises the amino acid sequence of SEQ ID NO: 27.  Therefore, one would expect that the heavy chain substitutions S228P, L235E, M252Y, and M428L substitutions in an IgG4 Fc region to increase the safety and therapeutic efficacy of the dimeric-AAT Fc fusion proteins disclosed by the co-pending claims in view of Dinarello in the treatment of a disease or disorder in a subject.

Claims 1-3, 5, 8-9, and 11- 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of copending Application No. 17428341 in view of Dinarello et al (WO2013106589A1), hereinafter Dinarello and Dion et al. (Dion, Michelle Z., et al. "Mitigation of oxidation in therapeutic antibody formulations: A biochemical efficacy and safety evaluation of N-acetyl-tryptophan and L-methionine." Pharmaceutical Research 35.11 (2018): 1-11), hereinafter Dion and Saito et al (US 8,765,124), hereinafter Saito
The co-pending claims recite an aqueous solution formulation comprising an Fc fusion protein, sulfate ions at a concentration of 5 – 200 mM to stabilize the Fc fusion protein, wherein the formulation is free of the amino acids selected from arginine, lysine, and proline and salts thereof as well as magnesium ions (co-pending claim 1). The Fc fusion protein comprising a heterologous polypeptide which is ligand binding and the Fc portion of an immunoglobulin (co-pending claim 2) and is present in the formulation at a concentration of 1-400 mg/mL (co-pending claim 7). The aqueous solution formulation further comprises a multivalent anion other than sulfate such as phosphate present at a concentration of 1-100 mM, 1-60 mM, 1-50 mM, 5-60 mM, 5-50 mM, 10-60 mM, or 10-50 mM (co-pending claims 8, 13, and 14); an uncharged tonicity modifier such as sucrose or trehaolse present at a concentration of 10-1000 mM (co-pending claims 17-19), a non-ionic surfactant (co-pending claim 27), and a preservative such as phenol, m-creso, benzyl alcohol, propylparaben, methylparaben, benzalkonium chloride, or benzethonium chloride (co-pending claims 29-30). The osmolarity of the aqueous formulation is 200 – 500 mOsm/L co-pending claim 15) and the pH of the formulation is between about pH 4.0 to pH 7.0 (co-pending claim 23). Of note, the combination of the uncharged tonicity modifiers sucrose and trehalose is obvious since Applicant has effectively indicated that each member in this group of species is patentably indistinct.
The co-pending claims do not teach that a neutral amino acid such as methionine is present in the aqueous formulation nor that the Fc fusion protein is a dimeric AAT-Fc fusion protein wherein the Fc region is from IgG4 and that the non-ionic surfactant is poloxamer. 
However, Dion teaches that methionine is an oxidation-sensitive residue for which antioxidant protection is highly advantageous. In monoclonal antibodies, oxidation of Fc methionine residues can impact pharmacokinetics and have a destabilizing effect on thermal stability. The addition of stoichiometric amounts of methionine to an antibody-containing formulation buffer has been shown to effectively reduce methionine oxidation (see entire document, in particular, third paragraph of Introduction). 
Saito teaches that poloxamer 188 can be used as a surfactant to provide stabilized protein-containing formulations as it is capable of inhibiting the oxidation of proteins without having to add antioxidants to maintain the biological activity of the proteins and as well inhibiting the formation of foreign insoluble matters in protein formulations (see entire document, in particular, Abstract, Background of Invention, Claims, and Working Examples).
Dinarello teaches human alpha-l antitrypsin (AAT) Fc fusion proteins to treat a variety of diseases/disorders in a subject such as graft-versus host disease (GVHD), diabetes, emphysema, bacterial or viral infections, ischemia-reperfusion injury, radiation-induced injury, wherein the Fc-AAT fusion proteins are dimeric and linked via disulfide bonds and the Fc region is from IgG4 (see entire document, in particular, Abstract, Background, Claims, Para. 0047, and Para. 0059).
It would have been obvious to one of ordinary skill in the art to add methionine and poloxamer 188 to the aqueous solution composition of the co-pending claims and substitute the Fc fusion protein present in the aqueous solution with the dimeric human AAT-Fc fusion protein disclosed by Dinarello. One of ordinary skill in the art would have been motivated to add methionine to the aqueous solution composition because free methionine is an antioxidant that can reduce methionine oxidation of Fc residues and improve pharmacokinetics and thermal stability while poloxamer 188 is a surfactant that can inhibit the oxidation of proteins and prevent aggregate formation. Thus, addition of methionine and poloxamer 188 can improve the pharmacokinetics and increase the stability of the therapeutic protein-containing formulation. Artisans would be further motivated to use the AAT-Fc fusion proteins of Dinarello in order to treat a disease or disorder such as diabetes, emphysema, or a bacterial/viral infection in a subject. While the co-pending application does not recite specific pKa values, ionic strengths, and concentrations of the components of the formulation, the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum pH and pKa values, ionic strength, and concentrations of the components of the formulation to arrive at the instantly claimed invention. It also would have been obvious for artisans to combine limitations recited in the co-pending claims to arrive at the different embodiments of the instantly claimed invention since all of the limitations are useful for the same purpose. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Therefore, one would expect that the dimeric AAT-Fc fusion protein disclosed by Dinarello can be prepared in the aqueous solutions of the co-pending claims further comprising methionine and poloxamer 188 to more effectively treat a disease or disorder in a subject.  

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of copending Application No. 17428341 in view of Dinarello, as applied to claims 1-3, 5, 8-9, and 11- 19 above, and further in view of Eckelman et al (WO2016069574), hereinafter Eckelman. 
The teachings of co-pending claims in view of Dinarello have been discussed above and differ from the instantly claimed inventions in that it is not taught that the human alpha-1 antitrypsin polypeptide has the amino acid sequence of SEQ ID NO: 2 per the instant claims.  
However, Eckelman teaches fusion proteins comprising human serpin polypeptide alpha-1 antitrypsin (AAT) fused to a modified IgG4 Fc region, wherein the AAT polypeptide can have the amino acid sequence of SEQ ID NO: 34, corresponding to SEQ ID NO: 2 of the instant claims (see entire document, in particular, Abstract, Summary of Invention, Claims, Para. 0008, 00020, 00066, and 00181). The AAT polypeptide of SEQ ID NO: 2 comprises Met351Glu/Met358Lue mutations. The Met mutations prevent oxidation and subsequent inactivation of the inhibitory activity of the AAT-Fc fusion proteins (Para. 00014). 
It would have been obvious to one of ordinary skill in the art to substitute the AAT polypeptide of the dimeric AAT-Fc fusion proteins in the aqueous solution disclosed by the co-pending claims in view of Dinarello with the AAT polypeptide of SEQ ID NO: 34 disclosed by Eckelman. One of ordinary skill in the art would have been motivated to do so since the AAT-Fc fusion proteins disclosed by Eckelman comprising an AAT polypeptide of SEQ ID NO: 34 (M351E/M358L) are resistant to oxidation and subsequent inactivation of the inhibitory activity of the AAT-Fc fusion proteins. Therefore, artisans would expect that a dimeric AAT-Fc fusion protein comprising the AAT polypeptide of SEQ ID NO: 34 and an IgG4 Fc region of SEQ ID NO: 61 can be used to effectively treat a disease or disorder in a subject. 

Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of copending Application No. 17428341 in view of Dinarello, as applied to claims 1-3, 5, 8-9, and 11- 19  above, and further in view of Newman et al (Newman, Roland, et al. "Modification of the Fc region of a primatized IgG antibody to human CD4 retains its ability to modulate CD4 receptors but does not deplete CD4+ T cells in chimpanzees." Clinical Immunology 98.2 (2001): 164-174), hereinafter Newman, and Skolaut et al (US20190016828A1). 
The teachings of the co-pending claims in view of Dinarello have been discussed above and differ from the instantly claimed invention in that it is not taught that the dimeric AAT-Fc fusion proteins comprise an IgG4 Fc domain of SEQ ID NO: 40 having the Fc mutations S228P, L235E, M252Y, and M428L. 
However, Newman teaches that the L235E mutation in the CH2 domain and the S228P mutation in the hinge region of a therapeutic IgG4 antibody removes residual Fcγ receptor binding activity and stabilizes the disulfides in the hinge region, respectively. Thus, IgG4 comprising the L235E and S228P mutations exhibited reduced CDC and ADCC activity as well as extended half-life (see entire document, in particular, Abstract and Discussion). 
Skolaut further teaches that neonatal Fc receptor (FcRn) functions to salvage IgG from the lysosomal degradation pathway, resulting in reduced clearance and increased half-life in vivo (see entire document, in particular, Para. 0024). Several amino acid mutations in an Fc region are known to influence FcRn binding and thus half-life in blood circulation, including M252Y and M428L, which individually enhance binding to FcRn (see table under Para. 0302). 
It would have been obvious to one of ordinary skill in the art to introduce S228P, L235E, M252Y, and M428L substitutions into the IgG4 Fc domain of the dimeric AAT-Fc fusion proteins disclosed by the co-pending claims in view of Dinarello.  One of ordinary skill in the art would have been motivated to do so in order to reduce FcγR-mediated cytotoxic effector functions such as CDC and ADCC activities, stabilizing the disulfides in the hinge region, and increasing FcRn binding and thus half-life of the AAT-Fc fusion proteins. Of note, SEQ ID NO: 40 is an IgG4 Fc region of SEQ ID NO: 27 comprising the mutations S228P, L235E, M252Y, and M428L (corresponding to residues 10, 17, 34, and 210 of SEQ ID NO: 27) (see Para. 20 of instant specification); and artisans would have been further motivated to make the Fc mutations in an unmodified human IgG having the Uniprot ID of P01861, which comprises the amino acid sequence of SEQ ID NO: 27.  Therefore, one would expect that the heavy chain substitutions S228P, L235E, M252Y, and M428L substitutions in an IgG4 Fc region to increase the safety and therapeutic efficacy of the dimeric-AAT Fc fusion proteins disclosed by the co-pending claims in view of Dinarello in the treatment of a disease or disorder in a subject.
Conclusion
No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644